DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
5.	Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1 and 3 of U.S. Patent No. 10,321,134. Although the claims at issue are not identical, they are not patentably distinct from each other, see below;
Instant application 17/332028
US 10321134 
2. (New) A method to encode a block motion compensated video bit stream, the
method comprising:
receiving an input video at an encoder;
encoding, by the encoder, a first partition of an image of the input video;
encoding a second partition of the image, the second partition being edge adjacent to the
first partition; and
encoding an explicit signal, the explicit signal indicating a mode for the first partition,
wherein the mode is one of (i) a first mode that identifies the first partition as being motion
compensated by motion vector information of the second partition, or (ii) a second mode that
identifies the first partition as being motion compensated by motion vector information of a third partition without motion vector information of the second partition.
1. A method to encode for a block motion compensated video bit stream, the method comprising:
encoding, by an encoder, a first block partition having a prediction type of inter-prediction, encoding a second block partition having a prediction type of inter-prediction, the second block partition being edge adjacent to the first block partition;
encoding a third block partition; and
encoding an explicit signal, the explicit signal indicating a mode for the first block partition, wherein a first mode identified by the explicit signal identifies the first block partition as being block motion compensated by motion vector information of the second block partition, wherein a second mode identified by the explicit signal identifies the first block partition as being block motion compensated by motion vector information of the third block partition without motion vector information of the second block partition, and wherein the encoder includes a processor configured to perform instructions.
3. (New) The method of claim 2, wherein at least a region of the first partition overlaps with a region of the second partition.
3. The method of claim 1, wherein at least a region of the first block partition overlaps with a region of the second block partition.
4. (New) The method of claim 2, wherein the encoder including a picture reference store.
The buffer/memory to store picture reference is implicit in the video/picture encoding/ compression.



	Regarding claim 5, The above reference, Tourapis teaches the method to encode a block motion compensated video bit stream, of claim 2, as shown in the above action; however, is silent in regards to, remote client interaction over a communication network.
	it is noted that, the above features, client interaction over a communication network, is notoriously well known and used in the prior art of video/image encoding/decoding, as evidenced by Yun (e.g., figs. 1-2). Therefore, it would have been obvious to implement such known teaching, in order to allow the user, e.g., remote client, to define the settings and interact with the system.
In view of the above, allowing claims 2-5 of the instant application would result in an
unjustified or improper time-wise extension of the "right to exclude" granted by a patent. See In re
Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
	Note: The applicant is urged to review all co-pending applications with claims similar to those of
the present application in order to avoid the delays of a Terminal Disclaimer. It is the applicant duty to
disclose any evidence pertaining to the patentability of all applications sub-mitted before the office.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where

	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482